Mr. Justice Thompson, dissenting: It is my opinion that the judgment in this cause can not be sustained for two very substantial reasons: The petition does not ask for the relief granted, and section 43 has no application to a situation like the one presented by the improvement in question. The petition alleges that tracts 1 and 2 are not subject to overflow and have never been overflowed by the waters of Mud creek by the highest waters known, and prays that the tracts be entirely released from assessments. It further alleges that tract 3 is not subject to overflow and has never been overflowed by the waters of Mud creek by the highest waters known, except as to four acres, and prays that this tract should be released in the proportion that the total number of acres in the tract bears to said four acres. The petition contains no allegation that the assessments are too high and does not ask that the assessments be reduced. The petition proceeds upon the theory that the lands of defendant in error, except the four acres, are not subject to overflow from Mud creek, and the evidence produced at the hearing was produced on the same theory. Section 43 provides that the court may abate the assessment where it finds that the lands are not subject to overflow or have never been overflowed by the highest waters known from the stream against which the levee in question has been constructed. The court did not find that a fractional part of tracts 1 and 2 was not subject to overflow, but, without making a finding in accordance with the prayer of the petition, the court entered a judgment reducing the assessment against these tracts, as stated in the opinion of this court. The court refused to reduce or abate the assessment on tract 3. It seems clear to me that tinder the pleadings in this case defendant in error, if entitled to relief at all, was entitled to have the entire assessment abated on tracts 1 and 2 and to have the assessment abated on tract 3 except as to the four acres subject to overflow from Mud creek. Section 43 does not contemplate a reassessment of the lands. If defendant in error was not satisfied with the judgment entered on the verdict confirming the assessment as made by the commissioners his remedy was by appeal or writ of error. The proposed improvement in this district is not for the sole purpose of protecting by levee the lands of the district from overflow but the improvement contemplates the internal drainage of the district. The evidence shows conclusively that the lands of defendant in error will be benefited by the proposed improvement, and defendant in error admits that most of his lands will be benefited but claims that the benefit is small, and that he will receive no benefit at all from the construction of the Zahn drainage channel and the cleaning out of Mud creek. In order to make the improvement a success and to make that part of the improvement which will benefit the lands of defendant in error efficient the commissioners determined that it was necessary to construct the Zahn drainage channel. This channel relieves Mud creek of the large amount of water which, without it, would enter the district at the southeast corner and leave the district through Mud creek at the northwest corner. By relieving Mud creek of this burden it is able to handle efficiently the internal drainage of the district. It seems quite clear, therefore, that the separate parts of this drainage system cannot be considered in determining the benefit derived by the lands of the defendant in error, but that the improvement, and the effect thereof as to benefits, must be considered as a whole. When considered as a whole the proposed improvement is a benefit to the lands of defendant in error and the dispute is merely with reference to the amount of benefits that should be assessed against his lands. He has had his day in court on that issue, and if it was not properly decided his remedy was by appeal or writ of error and not by a petition under section 43.